Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                         November 7, 2017


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 48963-5-II

                        Respondent,

         v.                                                     PUBLISHED OPINION

    LAFE WILLIAM HOTCHKISS, II,

                        Appellant.

        MAXA, J. – Lafe Hotchkiss, II appeals his conviction for possession of a controlled

substance with intent to deliver – methamphetamine.1 Law enforcement discovered 8.1 grams of

methamphetamine and $2,150 in cash in a search of Hotchkiss’s residence, and during

questioning Hotchkiss admitted that he was selling the methamphetamine to several customers.

        Hotchkiss argues that, under the corpus delicti rule, there was insufficient corroborating

evidence independent of his incriminating statement that he intended to deliver

methamphetamine. As a result, he argues that the trial court could not consider his statement and

that without the statement there was insufficient evidence to convict him of possession with

intent to deliver.

        We hold that the quantity of the methamphetamine combined with the amount of cash in

Hotchkiss’s possession provided sufficient corroborating evidence of intent to deliver




1
 Hotchkiss also was convicted of possession of a controlled substance – heroin. He is not
appealing that conviction.
No. 48963-5-II


independent of Hotchkiss’s incriminating statement to satisfy the corpus delicti rule.

Accordingly, we affirm Hotchkiss’s conviction.

                                              FACTS

       Law enforcement officers executed a search warrant on Hotchkiss’s residence in

Vancouver. During the search, Hotchkiss admitted that he had an “8-ball” – approximately 3.8

grams – of methamphetamine in a safe and provided the officers with the code. Report of

Proceedings at 271. He also stated that he procured about one 8-ball of methamphetamine every

day and broke it down, and estimated that he had about 10 customers. Inside the safe, officers

found 8.1 grams of methamphetamine and $2,150 in cash. The State charged Hotchkiss with

possession of a controlled substance with intent to deliver – methamphetamine.

       At a bench trial, officers testified about finding the methamphetamine and cash and about

Hotchkiss’s statement that he had 10 methamphetamine customers. After the State rested,

Hotchkiss requested that the trial court disregard the testimony regarding his incriminating

statement under the corpus delicti rule because there was insufficient evidence corroborating his

statement. The court reserved its ruling on the corpus delicti issue.

       Hotchkiss then testified that he and a woman who lived with him used three or four

grams of methamphetamine per day. He also testified that the cash in the safe came from other

people living at his residence, who paid rent of $1,150 per month in cash, and from his

employment. He claimed that any statement he made to the officers about selling

methamphetamine referred to his actions 20 years earlier.

       On rebuttal, an officer with extensive experience dealing with methamphetamine users

and sellers testified that a typical methamphetamine dose is 0.2 to 0.4 grams. He also testified



                                                 2
No. 48963-5-II


that it would be very rare that someone would possess eight grams of methamphetamine solely

for personal use.

       The trial court found that the quantity of methamphetamine in Hotchkiss’s possession

combined with the amount of cash recovered with the drugs was sufficient corroborating

evidence to satisfy the corpus delicti rule. The court then found Hotchkiss guilty of possession

of methamphetamine with intent to deliver.

       Hotchkiss appeals his conviction.

                                           ANALYSIS

A.     CORPUS DELICTI RULE

       The corpus delicti rule prevents the State from establishing that a crime occurred solely

based on the defendant’s incriminating statement. State v. Green, 182 Wash. App. 133, 143, 328
P.3d 988 (2014). The State must present corroborating evidence independent of the

incriminating statement that the charged crime occurred. Id. Without such corroborating

evidence, the defendant’s statement alone is insufficient to support a conviction. State v. Dow,

168 Wash. 2d 243, 249-51, 227 P.3d 1278 (2010).

       We review de novo whether sufficient corroborating evidence exists to satisfy the corpus

delicti rule. Green, 182 Wash. App. at 143. In making this determination, we view the evidence

and all reasonable inferences therefrom in the light most favorable to the State. Id. And we

consider the totality of the independent evidence. See State v. Aten, 130 Wash. 2d 640, 661, 927
P.2d 210 (1996). The independent evidence by itself need not be sufficient to support a

conviction or even show that the offense occurred by a preponderance of the evidence; it must

only support a logical and reasonable inference that the charged crime has occurred. Id. at 656.



                                                3
No. 48963-5-II


       In addition, the Supreme Court has stated that to satisfy the corpus delicti rule, “the

independent evidence ‘must be consistent with guilt and inconsistent with a [ ] hypothesis of

innocence.’ ” State v. Brockob, 159 Wash. 2d 311, 329, 150 P.3d 59 (2006) (quoting Aten, 130
Wash. 2d at 660). The court stated that independent evidence is insufficient to corroborate a

defendant’s incriminating statement when it “ supports ‘reasonable and logical inferences of both

criminal agency and noncriminal cause.’ ” Brockob, 159 Wash. 2d at 329 (quoting Aten, 130
Wash. 2d at 660). “In other words, if the State’s evidence supports the reasonable inference of a

criminal explanation of what caused the event and one that does not involve criminal agency, the

evidence is not sufficient to corroborate the defendant’s statement.” Brockob, 159 Wash. 2d at 330.

B.     CORROBORATING EVIDENCE ANALYSIS

       Hotchkiss argues that under the corpus delicti rule, the State failed to present sufficient

independent evidence to corroborate his incriminating statement that he intended to deliver

methamphetamine and therefore the trial court could not consider that statement. We disagree.

       1.   Possession of Methamphetamine and Cash

            a.   Sufficiency of Evidence to Convict

       Analyzing the corpus delicti rule in the context of a possession with intent to deliver

charge requires an understanding of the evidence necessary to convict a defendant of that charge.

       Several cases involving sufficiency of evidence to convict (rather than the corpus delicti

rule) have addressed whether a finder of fact can draw an inference of intent to deliver from a

defendant’s possession of significant amounts of a controlled substance. The general rule is that

“[m]ere possession of a controlled substance, including quantities greater than needed for




                                                 4
No. 48963-5-II


personal use, is not sufficient to support an inference of intent to deliver.” State v. O’Connor,

155 Wash. App. 282, 290, 229 P.3d 880 (2010).

       For example, in State v. Brown the defendant was in possession of 20 rocks of crack

cocaine, which an officer testified was definitely more than the amount commonly possessed for

personal use only. 68 Wash. App. 480, 482, 843 P.2d 1098 (1993). The court held that the

possession of more than a normal amount needed for personal use did not provide sufficient

evidence to establish an intent to deliver. Id. at 485. The court expressly rejected a rule that

“any person possessing a controlled substance in an amount greater than some experienced law

enforcement officer believes is ‘usual’ or ‘customary’ for personal use is subject to conviction

for possession with intent to deliver.” Id.

       However, the cases also state that a finder of fact can infer intent to deliver from

possession of a significant amount of a controlled substance plus at least one additional factor.

O’Connor, 155 Wash. App. at 290; Brown, 68 Wash. App. at 484. And one of those additional

factors is the defendant’s possession of a large amount of cash. O’Connor, 155 Wash. App. at 290;

see also State v. Campos, 100 Wash. App. 218, 223-24, 998 P.2d 893 (2000) (the defendant

possessed a large amount of cocaine and $1,750 in cash); State v. Hagler, 74 Wash. App. 232, 236-

37, 872 P.2d 85 (1994) (the defendant possessed a large amount of cocaine and $342 in cash);

State v. Lane, 56 Wash. App. 286, 290, 297-98, 786 P.2d 277 (1989) (the defendant possessed

enough cocaine for eight typical sales and $850 in cash). In fact, in Brown the court specifically

noted when finding insufficient evidence of intent to deliver that the defendant did not possess a

substantial amount of money. 68 Wash. App. at 484.




                                                  5
No. 48963-5-II


            b.    Sufficiency of Corroborating Evidence

       The same general rules for sufficiency of evidence to convict apply for corroborating

evidence under the corpus delicti rule. Possession of a controlled substance standing alone

cannot constitute sufficient corroborating evidence of an intent to deliver. State v. Cobelli, 56
Wash. App. 921, 925, 788 P.2d 1081 (1989); see also State v. Whalen, 131 Wash. App. 58, 63, 126
P.3d 55 (2005) (stating rule in the context of possession of pseudoephedrine with intent to

manufacture methamphetamine). However, the corpus delicti rule is satisfied if “at least one

additional factor, suggestive of intent” is present. Whalen, 131 Wash. App. at 63.

            c.   Analysis

       Here, the State presented evidence that (1) Hotchkiss had 8.1 grams of methamphetamine

in his possession; (2) given an average dose size of 0.2 to 0.4 grams, such an amount typically

would produce 20 to 40 doses; and (3) it would be very rare for a person to possess that amount

merely for personal use. Under the general rule, this evidence standing alone would not be

sufficient either to convict Hotchkiss of possession of methamphetamine with intent to deliver or

to provide corroborating evidence under the corpus delicti rule.

       But the State presented evidence of an additional factor suggestive of intent to deliver –

$2,150 of cash in Hotchkiss’s safe next to the methamphetamine. Under the cases discussed

above, this methamphetamine and cash evidence would be sufficient to support a conviction for

possession of methamphetamine with intent to deliver. O’Connor, 155 Wash. App. at 290. In

addition, the possession of the methamphetamine combined with this additional factor should be

sufficient to provide corroborating evidence of Hotchkiss’s incriminating statement under the

corpus delicti rule. See Whalen, 131 Wash. App. at 63.



                                                 6
No. 48963-5-II


       2.    Reasonable Inference of No Intent

       Hotchkiss argues that even if his possession of $2,150 supports an inference that he

intended to deliver the methamphetamine, that evidence also is consistent with an innocent

explanation – that the cash was rent money he collected and pay from his employment. He

claims that under Brockob, possession of the cash cannot constitute corroborating evidence for

his incriminating statement because it is not inconsistent with a hypothesis of innocence. 159
Wash. 2d at 329.

       As noted above, Hotchkiss is correct that the Supreme Court stated in Brockob – quoting

its earlier decision in Aten, 130 Wash. 2d at 660 – that to corroborate a defendant’s incriminating

statement, the independent evidence must be inconsistent with a hypothesis of innocence. 159
Wash. 2d at 329. The court emphasized that independent evidence is not sufficient if it supports

reasonable inferences of both a criminal explanation and a noncriminal explanation. Id. at 330.

       Here, a strict application of this rule would suggest that the independent evidence was not

sufficient to satisfy the corpus delicti rule. Hotchkiss’s possession of 8.1 grams of

methamphetamine and $2,150 in cash created an inference that he intended to deliver the

methamphetamine. But technically that evidence is not inconsistent with innocence and also

could support an inference that Hotchkiss did not have an intent to deliver. The

methamphetamine could have been for personal use only and the cash could have come from a

source other than selling drugs.

       But we do not read Brockob as contradicting the general rule stated above that possession

of a controlled substance plus one other factor is sufficient to satisfy the corpus delicti rule for an

incriminating statement that the defendant intended to distribute the substance. Whalen, 131 Wash.
7
No. 48963-5-II


App. at 63. Brockob involved three consolidated cases, two of which – the Brockob case and the

Gonzalez case – addressed charges of possession of pseudoephedrine or ephedrine with intent to

manufacture methamphetamine. 159 Wash. 2d at 319, 321. In both of those cases, the court

applied the general rules regarding possession of a controlled substance when analyzing the

corpus delicti rule. Id. at 330-33.

       In the Brockob case, the defendant made an incriminating statement and was charged

with unlawful possession of pseudoephedrine or ephedrine with intent to manufacture

methamphetamine. Id. at 319. The evidence showed that the defendant attempted to shoplift the

tablets from 24 to 30 packages of cold medicine and that the tablets could be used to make

methamphetamine. 159 Wash. 2d at 318-19, 331. Citing Whalen, 131 Wash. App. at 64, the court

held that mere possession of the cold tablets supported an inference that he intended to steal

them, but did not support an inference that he intended to manufacture methamphetamine.

Brockob, 159 Wash. 2d at 331-32. Further, the court noted that the defendant “did not possess

anything else used in the manufacturing process.” Id. at 332. Therefore, the court held that the

evidence was insufficient to corroborate the defendant’s incriminating statement that he was

stealing the cold tablets for the manufacture of methamphetamine. Id. at 333.

       Significantly, the court in its analysis did not rely on the rule it had stated earlier that to

corroborate a defendant’s incriminating statement, the independent evidence must be

inconsistent with a hypothesis of innocence. The court stated, “Contrary to the dissent’s claim,

our conclusion is not based on whether the State’s evidence supported an inference that Brockob

was innocent of committing a crime.” Id. at 332. Instead, the court’s holding was based on the




                                                   8
No. 48963-5-II


absence of any evidence in addition to mere possession that would allow an inference of intent.

See id. at 332-33.

       In the Gonzalez case, the defendant made an incriminating statement and was charged

with unlawful possession of pseudoephedrine or ephedrine with intent to manufacture

methamphetamine and attempted manufacture of methamphetamine. Id. at 321. The

independent evidence was that the defendant had possession of three bottles of tablets containing

ephedrine and several loose unused coffee filters, that ephedrine and coffee filters were used to

manufacture methamphetamine, and that he was purchasing the ephedrine for another person.

Id. at 321-22.

       The court noted that unlike in the Brockob case, there was something more than the

defendant’s mere possession of the tablets – he also possessed coffee filters (which commonly

are used to make methamphetamine) and apparently was acting in concert with another person.

Id. at 333. Therefore, the court held that the independent evidence was sufficient to corroborate

the incriminating statement that he had purchased the ephedrine for another person to make

methamphetamine. Id.

       Under a strict application of the “inconsistent with a hypothesis of innocence” rule, the

independent evidence in the Gonzalez case would have been insufficient to corroborate the

defendant’s incriminating statement. Certainly there could have been an innocent explanation

for possession of coffee filters. Instead, the court determined that possession plus the additional

factors supported an inference that the defendant intended to manufacture methamphetamine

without focusing on the fact that there also was an inference of a noncriminal reason for

possessing the ephedrine and the coffee filters. Id. at 333.



                                                 9
No. 48963-5-II


       Hotchkiss’s argument here is inconsistent with the Gonzalez case. Further, holding that

the evidence was insufficient to corroborate Hotchkiss’s incriminating statement would lead to

an absurd result. Under the cases cited above, Hotchkiss’s possession of a significant quantity of

methamphetamine plus a large amount of cash was sufficient evidence to support a conviction

for possession of methamphetamine with intent to deliver. E.g., O’Connor, 155 Wash. App. at 290.

But the corpus delicti cases uniformly hold that corroborating evidence need not be sufficient to

establish that a crime has been committed beyond a reasonable doubt or even by a preponderance

of the evidence. Aten, 130 Wash. 2d at 656. In other words, less evidence is required to

corroborate a defendant’s incriminating statement than to support a conviction. See id.

       Therefore, it would be incongruous to hold that Hotchkiss’s possession of

methamphetamine and a large amount of cash would be sufficient to uphold his conviction under

a higher beyond a reasonable doubt standard, but insufficient to satisfy the corpus delicti rule

under a standard lower even than a preponderance of the evidence.2

       3. Corpus Delicti Analysis

       We apply the general rule, stated in Whalen and confirmed in the Gonzalez case in

Brockob, that possession of a controlled substance plus an additional factor is sufficient to

corroborate a defendant’s incriminating statement that he or she intended to distribute the

substance and thereby satisfy the corpus delicti rule. Under this rule, we hold that the amount of



2
  We acknowledge that in the third consolidated case in Brockob, the Cobabe case, the Supreme
Court held that even though the evidence was insufficient to corroborate the defendant’s
incriminating statement, it was sufficient to convict him. 159 Wash. 2d at 353. It is difficult to
reconcile this holding with the well-settled rule that corroborating evidence does not even need
to rise to the level of preponderance of the evidence. E.g., Aten, 130 Wash. 2d at 656. Therefore,
we decide this case consistently with the well-established rule in Aten.


                                                 10
No. 48963-5-II


methamphetamine in Hotchkiss’s possession combined with an additional factor – possession of

a large amount of cash – is sufficient to create an inference that Hotchkiss intended to deliver the

methamphetamine and therefore is sufficient to corroborate his incriminating statement.

       Accordingly, we conclude that the State has satisfied the corpus delicti rule and therefore

that the trial court could consider Hotchkiss’s statement. And considering Hotchkiss’s statement,

we hold that the evidence was sufficient to support his conviction.

                                         CONCLUSION

       We affirm Hotchkiss’ conviction of possession of methamphetamine with intent to

deliver.



                                                      MAXA, J.
 I concur:




 BJORGEN, C.J.




                                                 11
No. 48963-5-II


       WORSWICK, J., (concurring) – I concur in the result. Although I appreciate the majority’s

attempt to factually distinguish the Cobabe3 case, I do not believe they are entirely successful.

Majority at 10 n.2. Cobabe clearly stands for the proposition that evidence may be sufficient to

convict beyond a reasonable doubt but may still be insufficient for purposes of corpus delicti.

Compare State v. Brockob, 159 Wash. 2d 311, 341, 150 P.3d 59 (2006), with 159 Wash. 2d at 335.

       Jeremy Ray Cobabe was convicted of second degree attempted robbery for his actions in

relation to a CD/DVD (compact disc/digital video disc) player. 159 Wash. 2d at 326. In that case,

some evidence was presented that Cobabe tried to take the player so that the owner would be forced

to meet with Cobabe, which corroborated the theory of robbery; other evidence was presented that

Cobabe had the owner’s permission to take the player, which undermined an essential element of

the crime. 159 Wash. 2d at 334-35. Thus, evidence supported a hypothesis of both guilt and

innocence. 159 Wash. 2d at 334-35. Citing State v. Aten, 130 Wash. 2d 640, 660, 927 P.2d 210 (1996),

our Supreme Court concluded that the independent evidence was insufficient to corroborate

Cobabe’s incriminating statement under the corpus delicti rule but nonetheless concluded there

was sufficient evidence to support his conviction beyond a reasonable doubt. Brockob, 159 Wash. 2d

at 335; see 159 Wash. 2d at 341.

       The majority states, “It is difficult to reconcile [the] holding [in the Cobabe case] with the

well-settled rule that corroborating evidence does not even need to rise to the level of

preponderance of the evidence.” Majority at 10 n. 2. This was also the position taken by the




3
 The State v. Cobabe case was the third consolidated case in State v. Brockob, 159 Wash. 2d 311,
150 P.3d 59 (2006).


                                                12
No. 48963-5-II


dissent in the Cobabe case, which did not carry the day. Brockob, 159 Wash. 2d at 353-54 (Madsen,

J., dissenting). The Supreme Court alone can decide whether to revisit this issue.

       We are bound to follow our Supreme Court’s precedent. 1000 Virginia Ltd. P’ship v.

Vertecs Corp., 158 Wash. 2d 566, 578, 146 P.3d 423 (2006). And the Cobabe case compels the result

here. Hotchkiss was in possession of a large quantity of methamphetamine and cash. The majority

has decided that independent evidence corroborated the fact that he was in possession of the cash

through innocent means. Thus, under Cobabe, the evidence was insufficient to admit Hotchkiss’s

statement; under established precedent,4 the evidence was sufficient to convict him beyond a

reasonable doubt without his statement.

       For these reasons, I would affirm.



                                                    _____________________________
                                                               Worswick, J.




4
 See State v. O’Connor, 155 Wash. App. 282, 290-91, 229 P.3d 880 (2010); State v. Campos, 100
Wash. App. 218, 223-24, 998 P.2d 893 (2000); State v. Hagler, 74 Wash. App. 232, 236-37, 872
P.2d 85 (1994); State v. Lane, 56 Wash. App. 286, 297-98, 786 P.2d 277 (1989).


                                               13